UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the Month of May, 2010 Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FýForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934: YesoNoý If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.………… SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 3, 2010 STENA AB (PUBL.) By: /s/ Staffan Hultgren Name: Staffan Hultgren Title: Vice President & Deputy CEO and Principal Financial Officer Stena AB and Consolidated Subsidiaries EXPLANATORY NOTE This Form 6-K/A amends and restates the Form 6-K furnished by Stena to the Securities and Exchange Commission on May 28, 2010 (the “Form 6-K”).Stena is filing this Amendment No. 1 to the Form 6-K for the purpose of correcting certain typographical errors contained in the first sentence of the fifth paragraph on page 17. 2 Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K/A includes statements that are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. These forward-looking statements include all matters that are not historical facts. They appear in a number of places throughout this report and include statements regarding our intentions, beliefs or current expectations concerning, among other things, our results of operations, financial condition, liquidity, prospects, growth, strategies and the industries in which we operate. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions and markets; - changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incident to vessel and drilling rig operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in business strategy; and - other risk factors listed in the reports furnished to or filed with the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K/A to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Income Statements for the three month periods ended March 31, 2009, and March 31, 2010 4 Consolidated Statements of Comprehensive Income for the three month periods ended March 31, 2009 and March 31, 2010 5 Condensed Consolidated Balance Sheets as of December 31, 2009 and March 31, 2010 6 Consolidated Statements of Changes in Shareholders’ Equity for the three month periods ended March 31, 2009 and March 31, 2010 7 Condensed Consolidated Statements of Cash Flow for the three month periods ended March 31, 2009, and March 31, 2010 8 Notes to Condensed Consolidated Financial Statements 9 - 10 OPERATING AND FINANCIAL REVIEW 11 - 17 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 18 - 22 3 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Three month period ended March 31, 2009 March 31, 2010 SEK SEK $ (in millions) Revenues: Ferry operations Drilling Shipping 86 Property 82 New Businesses Other 3 - - Total revenues Net valuation on investment properties 22 3 Net gain on sales of assets 9 4 1 Total other income 26 4 Direct operating expenses: Ferry operations Drilling Shipping Property New Businesses Other 0 Total direct operating expenses Selling and administrative expenses Depreciation and amortization Total operating expenses Income from operations 54 Financial income and expense: Share of affiliated companies results 22 Dividends received 11 7 1 Gain (loss) on securities, net 13 2 Interest income 14 Interest expense Foreign exchange gains, net 7 43 6 Other financial expense, net Total financial income and expense Income before taxes 67 9 Income taxes 94 Net income 40 5 Earnings attributable to: Equity holders of the Parent Company 48 6 Minority interests Net Income 40 5 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 4 Stena AB and Consolidated Subsidiaries Consolidated Statements of Comprehensive Income (unaudited) Three months period ended March 31, SEK SEK $ (in millions) Result for the period 40 5 Other comprehensive income Fair value gains on available-for-sale financial assets, net of tax 72 17 2 Cash flow hedges, net of tax Currency translation differences Equity hedge, net of tax 35 5 Total comprehensive income for the period Total comprehensive income attributable to: - owners of the company - minority interest 8 1 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 5 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, 2009 March 31, 2010 SEK SEK $ ASSETS (in millions) Noncurrent assets: Intangible assets Tangible fixed assets: Vessels Construction in progress Equipment Buildings and land Ports Total tangible fixed assets Property Financial fixed assets: Investment in affiliated companies Investment in SPEs Marketable securities Other assets Total financial fixed assets Total noncurrent assets Current assets: Inventories 89 Trade debtors Other receivables Prepaid expenses and accrued income Short-term investments Cash and cash equivalents Total current assets Total assets SHAREHOLDERS’ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves 33 Retained earnings Net Income 40 5 Minority interests 42 Total shareholders’ equity Noncurrent liabilities: Deferred income taxes Pension liabilities Other provisions Long-term debt Debt in SPEs Senior notes Capitalized lease obligations Other noncurrent liabilities Total noncurrent liabilities Current liabilities: Short-term debt Senior notes - Capitalized lease obligations 17 Other interest bearing debt Trade accounts payable Income tax payable 17 Other Accrued costs and prepaid income Total current liabilities Total shareholders’ equity and liabilities The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 6 Stena AB and Consolidated Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (unaudited) Attributable to equity holders of the company (SEK in millions) Share Capital Reserves Retained earnings incl. Net Income Total Minority interest Total Equity Closing balance as of December 31, 2008 5 Exchange differences arising on the translation of foreign operations, net of tax 12 Change in hedging reserve, net of tax - bunker hedge - interest swap hedge 95 95 95 Change in fair value reserve, net of tax 72 72 72 Change in net investment hedge, net of tax Net income recognized directly in equity 12 Net income Total recognized income and expense Closing balance as of March 31, 2009 5 Closing balance as of December 31, 2009 5 Exchange differences arising on the translation of foreign operations, net of tax Change in hedging reserve, net of tax - bunker hedge - interest swap hedge Change in fair value reserve, net of tax 17 17 17 Change in net investment hedge, net of tax 35 35 35 Net income recognized directly in equity Equity method Net income 48 48 40 Total recognized income and expense Closing balance as of March 31, 2010 5 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 7 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow (unaudited) Three month period ended March 31, 2009 March 31, 2010 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 40 5 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net valuation of investment properties Gain on sale of property, vessels and equipment (Gain) loss on securities, net Unrealized foreign exchange (gains) losses Deferred income taxes 38 5 Provision for pensions Net cash flows from trading securities Share of affiliated companies results 13 2 Other non cash items Receivables Prepaid expenses and accrued income Inventories Trade accounts payable Accrued costs and prepaid income 36 Income tax payable 25 Other current liabilities 20 3 Net cash provided by operating activities 18 Net cash flows from investing activities: Purchase of intangible assets Cash proceeds from sale of property, vessels and equipment 18 Capital expenditure on property, vessels and equipment Proceeds from sale of securities Purchase of securities Other investing activities 1 23 3 Net cash used in investing activities Net cash flows from financing activities: Proceeds from issuance of debt Principal payments on debt Net change in borrowings on line-of-credit agreements Principal payments on capital lease obligations Net change in restricted cash accounts Other financing activities 7 1 Net cash used in/provided by financing activities 79 Effect of exchange rate changes on cash and cash equivalents 17 Net change in cash and cash equivalents 77 11 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 8 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries (the “Company”) and have been prepared in accordance with IAS 34, “Interim financial reporting”. The condensed consolidated interim financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2009, which have been prepared in accordance with, International Financial Reporting Standards (“IFRS”). The interim financial information included in the condensed consolidated financial statements is unaudited, but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the full year. Solely for the convenience of the reader, the condensed financial statements for the most recent period have been translated into U.S. dollars (“$”) using the noon buying rate on March 31, 2010, of $1 SEK 7.2613. Note 2 Accounting policies Except as described below, the accounting policies applied are consistent with those of the annual financial statements for the year ended December 31, 2009, as described in those annual financial statements. Taxes on income in the interim periods are accrued using the tax rate that would be applicable to expected total annual earnings. 9 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 3 Segment information (SEK in millions) Three month period ended March 31, Income from operations: Ferry operations Drilling Shipping:Roll-on/Roll-off vessels 29 11 Crude oil tankers Other shipping 7 7 Total shipping Property: Net gain on sale of properties 9 4 Net valuations on investment properties 22 Total property New Businesses, Adactum Other Total (SEK in millions) Three month periods ended March 31, Depreciation and amortization: Ferry operations Drilling Shipping: Roll-on/Roll-off vessels 36 33 Crude oil tankers 29 21 Other shipping 3 2 Total shipping 68 56 Property 1 - New Businesses, Adactum 52 53 Other 1 5 Total (SEK in millions) Three month periods ended March 31, Capital expenditures: Ferry operations Drilling Shipping: Roll-on/Roll-off vessels 2 2 Crude oil tankers 0 3 Other shipping 0 3 Total shipping 2 8 Property New Businesses, Adactum 68 11 Other 5 8 Total 10 Stena AB and Consolidated Subsidiaries OPERATING AND FINANCIAL REVIEW The Company generates revenue primarily from ferry operations, chartering out its owned, chartered-in and leased Roll-on/Roll-off vessels, tankers and drilling rigs, managing tankers, sales of vessels and real estate rents. The period from June through September is the peak travel season for passengers in the ferry operations. Chartering activities are not significantly affected by seasonal fluctuations, but variations over the year may occur as a consequence of, among other things, vessel utilization rates, dry-docking and charter rates. Any sale or acquisition of vessels, drilling rigs and real estate also may have an impact on the results of each period. Highlights of the first three months of 2010 In February 2010, we committed to invest approximately GBP 80 million in a new ferry port facility at Loch Ryan in Scotland for the future development of our Scotland–Northern Ireland route. The construction work is expected to take approximately 20 months and be completed in 2012. A Harbor Empowerment Order (HEO) to allow the creation of the new port has been granted by the Scottish government. In February 2010, we entered into an agreement to sell the RoPax vessel Götaland, with delivery scheduled for September 2010. In March 2010, we issued a ten-year bond in the amount of EUR 200 million with a coupon of 7.875% and maturity in 2020. On March 26, 2010, a redemption notice was sent to the holders of our 7.5% Senior Notes due 2013 whereby all outstanding notes in the aggregate of USD 153 million were redeemed in April 2010 at a price of 102.5% of par value. In the first quarter of 2010, we sold properties for a gain of SEK 4 million. SUBSEQUENT EVENTS In April 2010, Stena Renewable acquired five new wind power systems near Härnösand, Sweden, for a cash price of SEK 30 million. On May 7, 2010 the first of our two superferries, to be named Stena Hollandica, was delivered from the German shipyard Wadan Yards in Wismar. The vessel went into operation on the Hoek van Holland/Harwich route in mid May. The second vessel is estimated to be delivered in the third quarter of 2010.When these superferries arrive, the current Stena Hollandica and Stena Britannica will be moved from the North Sea to the Göteborg–Kiel route and the current Stena Germanica and Stena Scandinavica will then be moved to the Karlskrona– Gdynia route. All four vessels will undergo extensive renovations and the two routes will experience positive changes. In May 2010, a Suezmax tanker was ordered from Samsung, South Korea, for delivery in 2013. In May 2010, Stena RoRo has, on behalf of Stena Line, reached an agreement with Marine Atlantic to charter Stena Trader and Stena Traveller,currently operating between Hoek van Holland and Killingholme, for five years with the right to extend the agreement for two five-year periods. Marine Atlantic is a Canadian Federal Crown Corporation and is responsible for the ferry crossing between Nova Scotia and Newfoundland. The vessels will be customized according to Marine Atlantic’s requirements. Marine Atlantic also has the right to purchase the vessels. 11 Stena AB and Consolidated Subsidiaries Currency effects The Company's revenues and expenses, reported in Swedish kronor, are significantly affected by fluctuations in currency exchange rates, primarily relative to the U.S. dollar, the British pound (GBP) and the Euro. We seek to mitigate the impact of potential adverse foreign currency exchange fluctuations by matching, to the extent possible, revenues and expenses in the same currency. In addition, we enter into certain derivative financial instruments. Although the Company seeks to hedge the net effect of such fluctuations, our reported gross revenues and expenses are influenced by changes in the currency rates. In the three months ended March 31, 2010, approximately 37% of the Company's total revenues were generated in U.S. dollars, approximately 24% were generated in SEK, approximately 16% were generated in Euros and approximately 10% of the Company’s total revenues were generated in GBP. Also, approximately 26% of the Company's total expenses were incurred in U.S. dollars,approximately 32% in SEK, approximately 15% in GBP and approximately 12 % of the Company’s total expenses were incurred in Euros.The exchange rates as used for consolidation purposes are as follows: Average rates: Jan-Mar Jan-Mar Change US $ (9)% British pound (6)% Euro (6)% Closing rates: As of As of Change Dec 31, 2009 Mar 31, 2010 US $ 1% British pound (5)% Euro (5)% 12 Stena AB and Consolidated Subsidiaries THREE MONTHS ENDED MARCH 31, 2010, COMPARED TO THREE MONTHS ENDED MARCH 31, 2009 Revenues Total revenues decreased SEK 829 million, or 13%, in the three months ended March 31, 2010 to SEK 5,739 million from SEK 6,568 million in the three months ended March 31, 2009, as a result of reduced revenues in all segments except for property operations, together with the weakening of the U.S. dollar, the Euro and the GBP against the SEK. Ferry operations. Ferry revenues are primarily generated from ticket sales, freight haulage and on board sales. Revenues from ferry operations decreased SEK 168 million, or 9%, in the three months ended March 31, 2010 to SEK 1,651 million from SEK 1,819 million in the three months ended March 31, 2009, mainly due to lower freight haulage revenues as a consequence from lower freight volumes. Revenues also decreased as an effect of the weakening of the Euro and the GBP against the SEK. Drilling. Drilling revenues consist of charter hires for our drilling rigs. Revenues from drilling operations decreased SEK 357 million, or 16%, in the three months ended March 31, 2010 to SEK 1,838 million from SEK 2,195 million in the three months ended March 31, 2009,mainly due to the weakening of the U.S. dollar against the SEK,a planned off hire period for Stena Don, which undertook a five-year special periodic survey in the first quarter of 2010, and the delivery of the bareboat chartered drilling unit Songa Dee to its owners Songa Offshore AS in March 2009, offset by operations of the third DrillMAX vessel, Stena Forth, delivered in August 2009. Shipping. Shipping revenues primarily represent charter hires for our owned and chartered in vessels and management fees for vessels managed by us. Revenues from shipping operations decreased SEK 286 million, or 31%, in the three months ended March 31, 2010 to SEK 627 million from SEK 913 million in the three months ended March 31, 2009. Revenues from crude oil tankers decreased SEK 260 million, or 35%, in the three months ended March 31, 2010 to SEK 473 million from SEK 733 million in the three months ended March 31, 2009, mainly due to lower charter rates in the spot market and a lower number of tonnage operated, together with the weakening of the U.S. dollar against the SEK. In the three months ended March 31, 2010, the Company operated an average of 25 tankers (chartered in or owned), compared to an average of 36 tankers in the three months ended March 31, 2009. Revenues from chartering out Roll-on/Roll-off vessels decreased SEK 22 million, or 18%, in the three months ended March 31, 2010 to SEK 99 million from SEK 121 million in the three months ended March 31, 2009, mainly due to the weakening of the Euro against the SEK, together with an off hire period for the RoPax vessel BORJA during March 2010 and reduced charter hires for the RoRo vessel Mont Ventoux. Revenues from Other Shipping decreased SEK 4 million, or 7 %, in the three months ended March 31, 2010 to SEK 55 million from SEK 59 million in the three months ended March 31, 2009, mainly due to the weakening of the U.S. dollar and the GBP against the SEK. Property. Property revenues consist of rents for properties owned and management fees for properties managed by the Company. Revenues from property operations increased SEK 57 million, or 11%, in the three months ended March 31, 2010 to SEK 598 million from SEK 541 million in the three months ended March 31, 2009, mainly due to increased rents and higher occupancy rates, partly offset by the weakening of the Euro against the SEK. New Businesses Adactum. Adactum revenues consist of revenues from Adactum’s subsidiaries. Revenues from Adactum decreased SEK 72 million, or 7%, in the three months ended March 31, 2010 to SEK 1,025 million from SEK 1,097 million in the three months ended March 31, 2009, mainly due to reduced revenues generated from “Envac” due to delayed startup of new projects. Of the total revenues in the three months ended March 31, 2010, SEK 558 million related to “Ballingslöv”, SEK 205 million related to “Blomsterlandet”, SEK 245 million related to “Envac” and SEK 17 million related to “Stena Renewable”, as compared to SEK 566 million related to “Ballingslöv”,SEK 201 million related to “Blomsterlandet”, SEK 311 million related to “Envac” and SEK 19 million related to “Stena Renewable” in the three months ended March 31, 2009. 13 Stena AB and Consolidated Subsidiaries Other income Net valuation on investment property.As a result of revaluation to fair value according to IAS 40 “Investment properties”, the Company had net gains of SEK 22 million for the three months ended March 31, 2010, as compared to losses of SEK 116 million for the three months ended March 31, 2009, mainly due to an increase in investment property market values on the Swedish property market. Net Gain on Sale of Vessels, Shipping. In the three months ended March 31, 2010 and 2009, respectively, no sales of vessels were made. Net Gain on Sale of Properties. In the three months ended March 31, 2010, gains of SEK 4 million were recorded on sale of properties. In the three months ended March 31, 2009, gains of SEK 9 million were recorded on sale of properties. Direct operating expenses Total direct operating expenses decreased SEK 616 million, or 14%, in the three months ended March 31, 2010 to SEK 3,718 million from SEK 4,334 million in the three months ended March 31, 2009, mainly as a result of reduced operating expenses in the drilling and bulk operations, together with the weakening of the Euro, U.S. dollar and the GBP against the SEK. Ferry operations. Direct operating expenses for ferry operations consist principally of personnel costs, costs of goods sold on the vessels, bunker fuel costs, vessel charter costs, commissions, package tour costs and other related costs. A significant portion of these costs do not vary as a result of changes in our seasonal requirements. Direct operating expenses for ferry operations decreased SEK 84 million, or 5%, in the three months ended March 31, 2010 to SEK 1,469 million from SEK 1,553 million in the three months ended March 31, 2009, mainly due to decreased costs for products due to lower sales and the effects from our cost saving projects, together with the weakening of the Euro and the GBP against the SEK, offset by increased expenses for bunker fuel. Direct operating expenses for ferry operations for the three months ended March 31, 2010 were 89% of revenues, as compared to 85% for the three months ended March 31, 2009. Drilling. Direct operating expenses for drilling consist primarily of personnel costs, fuel costs, insurance, maintenance and catering costs. Direct operating expenses for drilling operations decreased SEK 249 million, or 27%, in the three months ended March 31, 2010 to SEK 664 million from SEK 913 million in the three months ended March 31, 2009. The decrease is mainly due to the weakening of the U.S. dollar against the SEK, a planned off hire period for Stena Don, which undertook a five-year special periodic survey in the first quarter of 2010, and the delivery of the bareboat chartered drilling unit Songa Dee to its owner Songa Offshore AS in March 2009, offset by costs related to the operation of the third DrillMAX vessel Stena Forth delivered in August 2009. Direct operating expenses from drilling operations for the three months ended March 31, 2010 were 36% of drilling revenues, as compared to 42% for the three months ended March 31, 2009. Shipping. Direct operating expenses for shipping consist primarily of vessel charter costs, fuel costs, personnel costs, insurance and other related vessel costs. Direct operating expenses for shipping operations decreased SEK 254 million, or 32%, in the three months ended March 31, 2010 to SEK 550 million from SEK 804 million in the three months ended March 31, 2009. Direct operating expenses associated with crude oil tankers decreased SEK 247 million, or 33%, in the three months ended March 31, 2010, to SEK 497 million from SEK 744 million in the three months ended March 31, 2009,mainly due to lower business activity and a reduced fleet together with the weakening of the U.S. dollar against the SEK.Direct operating expenses for crude oil operations for the three months ended March 31, 2010, were 105% of revenues, as compared to 102% for the three months ended March 31, 2009. Direct operating expenses for crude oil tankers include time-charter costs, which normally are fixed for periods between 6 months and up to 5 years in advance, while revenues in the spot market vary with each voyage. Direct operating expenses with respect to Roll-on/Roll-off vessels decreased by SEK 2 million, or 4%, in the three months ended March 31, 2010 to SEK 46 million from SEK 48 million in the three months ended March 31, 2009, mainly due the weakening of the Euro against the SEK. Direct operating expenses for Roll-on/Roll-off vessels for the three months ended March 31, 2010 were 46% of revenues, as compared to 46% for the three months ended March 31, 2009. Direct operating expenses with respect to Other Shipping decreased SEK 5 million in the three months ended March 31, 2010 to SEK 7 million from SEK 12 million in the three months ended March 31, 2009, mainly due to reduced costs, offset by increased wage expense related to a larger number of employees and other business in 14 Stena AB and Consolidated Subsidiaries Northern Marine Management. Direct operating expenses for Other Shipping for the three months ended March 31, 2010 were 13% of revenues, as compared to 20% for the three months ended March 31, 2009. Property. Property expenses consist primarily of maintenance, heating and personnel costs. Direct operating expenses for property operations increased SEK 50 million, or 23%, in the three months ended March 31, 2010 to SEK 270 million from SEK 220 million in the three months ended March 31, 2009, mainly due to higher energy costs due to the cold winter in 2010, partly offset by delayed costs for maintenance and the weakening of the Euro against the SEK. Direct operating expenses for property operations for the three months ended March 31, 2010 were 45% of property revenues, as compared to 41% for the three months ended March 31, 2009. New Businesses Adactum. Direct operating expenses for Adactum consist of expenses from Adactum’s subsidiaries. Direct operating expenses for Adactum operations decreased SEK 68 million, or 8%, in the three months ended March 31, 2010to SEK 764 million from SEK 832 million in three months ended March 31, 2009, mainly due to lower operating costs in “Envac” and “Ballingslöv” due to reduced volumes. Of the total operating expenses in the three months ended March 31, 2010, SEK 360 million related to “Ballingslöv”, SEK 212 million related to “Blomsterlandet”, SEK 187 million related to “Envac” and SEK 3 million related to “Stena Renewable”, as compared to SEK 397 million related to “Ballingslöv”, SEK 208 million related to “Blomsterlandet”, SEK 226 million related to “Envac” and SEK 1 million related to “Stena Renewable” in the three months ended March 31, 2009. Direct operating expenses for Adactum operations for the three months ended March 31, 2010 were 75% of revenues, as compared to 76% for the three months ended March 31, 2009. Selling and administrative expenses Selling and administrative expenses decreased SEK 33 million, or 4%, in the three months ended March 31, 2010 to SEK 782 million from SEK 815 million in the three months ended March 31, 2009, mainly due to reduced personnel costs in the ferry operations as a result of saving programs, together with the weakening of the U.S. dollar and the Euro against the SEK. Total selling and administrative expenses in the three months ended March 31, 2010 were 14% of total revenues, as compared to 12% in the three months ended March 31, 2009. Depreciation and amortization Depreciation and amortization charges increased SEK 69 million, or 9%, in the three months ended March 31, 2010 to SEK 875 million from SEK 806 million in the three months ended March 31, 2009, mainly as a result of depreciation charges for the third delivered DrillMAX vessel Stena Forth, together with other vessels delivered. The weakening of the U.S. dollar with respect to the SEK, which primarily impacted depreciation charges on drilling rigs, which are denominated in U.S. dollars, contributed to the decrease in depreciation and amortization charges. Financial income and expense, net Financial income and expense, net increased by SEK 523 million in the three months ended March 31, 2010 to SEK (323) million from SEK (846) million in the three months ended March 31, 2009. Share of affiliated companies’ results in the three months ended March 31, 2010 refers to the Company’s portion of the results of Midelfart Sonesson AB (publ), Gunnebo AB (publ) and MPP MediaTec Group AB. As of March 31, 2010, the Company’s interest in the capital of Midelfart Sonesson was 22.0%, its interest in the capital of Gunnebo was 25.7% and its interest in the capital of MediaTec was 42.7%.Share of affiliated companies’ results in the three months ended March 31, 2009, refers to the Company’s portion of the results of Midelfart Sonesson AB (publ), Ballingslöv AB (publ), Gunnebo AB (publ) and MPP MediaTec Group AB. As of March 31, 2009, the Company’s interest in the capital of Midelfart Sonesson was 22.4%, its interest in the capital of Gunnebo was 25.4% and its interest in the capital of MediaTec was 42.8%. Net gain (loss) on securities in the three months ended March 31, 2010 was SEK 13 million, of which SEK (78) million related to net realized losses on marketable securities and equity securities and investments in Special Purpose Entities (“SPEs”), SEK 66 million related to net unrealized losses on marketable securities and SEK 25 million related to the termination of the financial lease of Stena Carron. Net gain (loss) on securities in the three months ended March 31, 2009 was SEK (439) million, of which SEK (330) million related to net realized losses, SEK (133) million related to net unrealized losses and SEK 24 million related to the termination of the financial lease for Stena Carron. Interest income in the three months ended March 31, 2010 decreased by SEK 120 million to SEK 104 million from SEK 224 million in the three months ended March 31, 2009, due to decreased interest rates and decreased 15 Stena AB and Consolidated Subsidiaries interest income in SPEs. Interest income in the three months ended March 31, 2010 related to investments in SPEs decreased SEK 86 million to SEK 75 million from SEK 161 million in the three months ended March 31, 2009. Interest expense in the three months ended March 31, 2010 decreased SEK 107 million to SEK (439) million from SEK (546) million for the three months ended March 31, 2009, due to decreased interest rates, lower debt and decreased interest expenses in SPEs. Interest expenses from valuation of interest rate swaps was SEK 9 million for the three months ended March 31, 2010, as compared to SEK (14) million for the three months ended March 31, 2009. Interest expense for investments in SPEs in the three months ended March 31, 2010 decreased SEK 37 million to SEK (48) million from SEK (85) million in the three months ended March 31, 2009. During the three months ended March 31, 2010, the Company had foreign exchange gains, net of SEK 43 million. During the three months ended March 31, 2009, the Company had foreign exchange gains, net of SEK 7 million. Other financial income (expense) of SEK (28) million for the three months ended March 31, 2010 includes SEK (18) million related to amortization of the deferred financing charges for senior notes, revolving credit facilities, bank loans, capital lease obligations and investments in SPEs and SEK 27 million related to bunker hedges. Other financial income (expense) of SEK (125) million for the three months ended March 31, 2009 includes SEK (45) million related to amortization of the deferred financing charges for senior notes, revolving credit facilities, bank loans, capital lease obligations and investments in SPEs and SEK (68) million related to bunker hedges. Income taxes Income taxes for the three months ended March 31, 2010 were SEK (27) million, consisting of current taxes of SEK 11 million and deferred taxes of SEK (38) million. Income taxes for the three months ended March 31, 2009 were SEK 94 million, consisting of current taxes of SEK (51) million and deferred taxes of SEK 145 million. The provision for taxes is based upon the applicable tax rates in the various jurisdictions where revenues are generated. 16 Stena AB and Consolidated Subsidiaries Liquidity and Capital Resources The liquidity requirements of the Company principally relate to servicing of debt, financing the purchase of vessels and other assets and funding of working capital. The Company has in prior years met its liquidity requirements with cash on hand, cash flows from operations, borrowings under various credit facilities and other financing and refinancing arrangements. As of March 31, 2010, the Company had total cash and marketable securities of SEK 8,807 million, as compared with SEK 7,088 million as of December 31, 2009. For the three months ended March 31, 2010, cash flows provided by operating activities amounted to SEK 131 million, as compared to SEK 873 million in the first three months ended March 31, 2009. For the three months ended March 31, 2010, cash flows used in investing activities amounted to SEK 604 million, including SEK 1,213 million related to capital expenditures. For the three months ended March 31, 2009, cash flows used in investing activities amounted to SEK (445) million, including SEK (787) million related to capital expenditures. Cash flows provided from financing activities for the three months ended March 31, 2010 amounted to SEK 575 million. For the three months ended March 31, 2009, cash flows used in financing activities amounted to SEK 735 million. Total construction in progress as of March 31, 2010 was SEK 5,860 million, as compared to SEK 5,649 million as of December 31, 2009. The remaining capital expenditure commitment for new buildings on order as of March 31, 2010 was SEK 8,961 million, of which SEK 4,669 million is due during 2010, SEK 1,574 million is due during 2011 and SEK 2,718 million is due during 2012. Financing for approximately 84% of the unpaid balance has already been arranged. The Company plans to finance the remainder of this unpaid balance, together with additional expenses and financing costs, through cash from operations, existing revolving credit facilities, new capital lease agreements, new bank loans and other financing arrangements. Total interest bearing debt as of March 31, 2010 was SEK 42,934 million, excluding debt in SPEs, as compared with SEK 41,898 million as of December 31, 2009. Interest bearing debt in SPEs as of March 31, 2010 was SEK 8,300 million, as compared with SEK 8,249 million as of December 31, 2009. Part of the assets in the CLO/CDO 2007 were sold in the first quarter. SEK 1,511 million of the debt will be repaid in the second quarter and has, accordingly, been accounted for as a short-term interest bearing liability. As of March 31, 2010, $140 million was utilized under the Company’s $1 billion revolving credit facility, of which $36 million was used for issuing bank guarantees. As of December 31, 2009, a total of $168 million was outstanding under this facility, of which $24 million was used for issuing bank guarantees.There were no amounts outstanding under the $350 million revolving credit facility entered into by Stena Royal S.àr.l. (“Stena Royal”), a subsidiary in the unrestricted group, as of March 31, 2010 and December 31, 2009, respectively. The SEK 450 million revolving credit facility of Adactum had SEK 200 million outstanding as of March 31, 2010 and December 31, 2009, respectively. The Company believes that, based on current levels of operating performance and anticipated market conditions, cash flow from operations, together with other available sources of funds, including refinancing, will be adequate to make required payments of principal and interest on outstanding debt, to permit proposed capital expenditures, including new buildings and other vessel acquisitions, and to fund anticipated working capital requirements. 17 Stena AB and Consolidated Subsidiaries OTHER FINANCIAL INFORMATION – RESTRICTED GROUP Restricted Group Data represents the selected unaudited consolidated financial information excluding (i)the property business segment (other than two small properties), (ii)the business segment of Adactum, whose activities consist primarily of investing in companies outside the Company’s traditional lines of business, and (iii)our subsidiaries Stena Investment Luxembourg S.àr.l., Stena Royal S.àr.l., Stena Investment Cyprus Ltd. and Mondaldi Ltd. Our real estate operations and the business of Adactum are conducted through various subsidiaries. For purposes of the indentures under which our three outstanding series of Senior Notes were issued, these subsidiaries, together with our subsidiaries Stena Investment Luxembourg S.àr.l., Stena Royal S.àr.l., Stena Investment Cyprus Ltd. and Mondaldi Ltd, are designated unrestricted subsidiaries and, as a result, are not bound by the restrictive provisions of these indentures. In March 2010, we completed an offering of €200 million of Senior Notes due 2020. Also in March 2010, we sent a redemption notice to the holders of our Senior Notes due 2013, whereby all outstanding notes in the aggregate of $153 million were redeemed in April 2010 at a price of 102.5% of par value. The following information is presented solely for the purpose of additional analysis for investors of the Company's results of operations and financial condition. Amounts in U.S. dollars have been translated, solely for the convenience of the reader, at an exchange rate of $1.00 SEK 7.2613, the noon buying rate on March 31, 2010. 18 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements – Restricted group Three month period ended March 31, 2009 March 31, 2010 (unaudited) SEK SEK $ (in millions) Revenues: Ferry operations Drilling Shipping 86 Property - 2 0 Other 3 1 0 Total revenues Net gain on sales of assets - - - Total other income - - - Direct operating expenses: Ferry operations Drilling Shipping Property 0 Other - 0 Total direct operating expenses Selling and administrative expenses Depreciation and amortization Total operating expenses Income from operations 17 Financial income and expense: Dividends received 6 3 0 Gain (loss) on securities, net 73 10 Interest income 74 26 4 Interest expense Foreign exchange gains (losses), net 39 5 Other financial income (expense), net 11 2 Total financial income and expense Income before taxes 60 10 2 Income taxes 68 Net income 0 19 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets – Restricted Group December 31, 2009 March 31, 2010 (unaudited) SEK SEK $ (in millions) ASSETS Noncurrent assets: Intangible assets 40 Tangible fixed assets: Vessels Construction in progress Equipment Ports Property 73 Total tangible fixed assets Financial fixed assets: Marketable securities 81 Intercompany accounts, noncurrent Other assets Total noncurrent assets Current assets: Inventories 34 Trade debtors Other receivables Intercompany accounts, current Prepaid expenses and accrued income Short-term investments Cash and cash equivalents 53 Total current assets Total assets SHAREHOLDERS’ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves Total shareholders’ equity Noncurrent liabilities: Deferred income taxes Other provisions Long-term debt Senior notes Capitalized lease obligations Other noncurrent liabilities Total noncurrent liabilities Current liabilities: Short-term debt Senior notes - Capitalized lease obligations 17 Other interest bearing debt 94 Trade accounts payable 62 Income tax payable 86 12 Other liabilities 74 Intercompany accounts, current - 28 Accrued costs and prepaid income Total current liabilities Total shareholders’ equity and liabilities 20 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow – Restricted Group Three month period ended March 31, 2009 March 31, 2010 (unaudited) SEK SEK $ (in millions) Net cash flows from operating activities: Net income 0 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Gain) loss on securities, net 32 Unrealized foreign exchange (gains) losses Deferred income taxes 34 5 Other non cash items Provision for pensions Net cash flows from trading securities Changes in working capital Net cash provided by/used in operating activities Net cash flows from investing activities: Purchase of intangible assets Cash proceeds from sale of property, vessels and equipment 7 1 0 Capital expenditure on property, vessels and equipment Proceeds from sale of securities 5 55 8 Purchase of securities Other investing activities 11 Net cash used in investing activities Net cash flows from financing activities: Proceeds from issuance of debt Principal payments on debt Net change in borrowings on line-of-credit agreements Principal payments on capital lease obligations Net change in restricted cash accounts Intercompany accounts 35 6 Other financing activities 6 1 Net cash used in/provided by financing activities Effect of exchange rate changes on cash and cash equivalents 11 Net change in cash and cash equivalents Cash and cash equivalents at beginning of period 78 Cash and cash equivalents at end of period 53 21 Stena AB and Consolidated Subsidiaries Other data – Restricted Group Three month period ended March 31, 2009 March 31, 2010 SEK SEK $ (in millions) OTHER DATA: Adjusted EBITDA Adjusted EBITDA is defined as income from operations plus cash dividends received from affiliated companies, interest income, depreciation and amortization, minority interest and non-cash charges minus aggregate gains on vessel dispositions to the extent such gains exceed 25% of Adjusted EBITDA net of all such gains. Information concerning Adjusted EBITDA is included because it conforms to the definition of Consolidated Cash Flow in the indentures governing our Senior Notes. Adjusted EBITDA is not a measure in accordance with IFRS and should not be used as an alternative to cash flows or as a measure of liquidity and should be read in conjunction with the condensed consolidated statements of cash flows contained in our condensed consolidated financial statements included elsewhere herein. The computation of Adjusted EBITDA and reconciliation to net cash provided by operating activities is presented below: Three month period ended March 31, 2009 March 31, 2010 SEK SEK $ (in millions) Income from operations 17 Adjustments: Interest income 74 26 4 Depreciation and amortization Adjusted EBITDA Adjustments: Gain on sale of vessels - - - Net cash flows from trading securities Interest expense Unrealized foreign exchange (gains) losses Provisions for pensions Other non cash items Changes in working capital Other items 72 10 Net cash provided by operating activities 22
